United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 5, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-20571
                         Summary Calendar



PATRICIA STANTON, Individually and as representative
of the Estate of Scott Allen Mitchell, deceased,

                                    Plaintiff-Appellant,

versus

HARRIS COUNTY; HARRIS COUNTY SHERIFF’S DEPARTMENT;
MARK HOKETT, Acting individually and in his official capacity;
SHIRLEY VOISIN, Individually and in her official capacity

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:02-CV-3756
                       --------------------

Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Patricia Stanton filed a 42 U.S.C. § 1983 suit against

Harris County, the Harris County Sheriff’s Department, Deputy

Mark Hokett and Deputy Shirley Voisin, seeking damages arising

out of the suicide of Ms. Stanton’s son, Scott Mitchell, while he

was being held in the Clear Lake Jail in Harris County, Texas.

The district court granted summary judgment in favor of the



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-20571
                                 -2-

defendants, dismissing Ms. Stanton’s claims.   Ms. Stanton now appeals.

     We review the district court’s decision to grant summary

judgment de novo, drawing all inferences in favor of the

nonmoving party.    Fraire v. Arlington, 957 F.2d 1268, 1273 (5th

Cir. 1992).   In order to prevail on a § 1983 claim based on the

alleged failure of law enforcement officials to prevent the

suicide of a pretrial detainee, the plaintiff must demonstrate

that the officials acted with deliberate indifference to the

detainee’s needs.    Flores v. County of Hardeman, 124 F.3d 736,

738 (5th Cir. 1997).   Viewing the evidence in the light most

favorable to Ms. Stanton, we conclude that the actions of

Deputies Hokett and Voisin did not rise to the level of

deliberate indifference.   It follows that Harris County cannot be

liable.   See id.

     Accordingly, the judgment of the district court is AFFIRMED.